UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6116



VICTOR WILLIAM     HARGRAVE,   a/k/a   David   Lee
Hargrave,

                                               Petitioner - Appellant,

          versus


PATRICIA STANSBERRY, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-746-5-FL)


Submitted:   June 9, 2005                      Decided:   June 15, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor William Hargrave, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Victor William Hargrave, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Hargrave v. Stansberry, No. CA-04-746-5-FL

(E.D.N.C. Dec. 13, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -